Citation Nr: 0624314	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  02-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The appellant served on active duty for training in the 
United States Army Reserve from August 15 to November 20, 
1977, and inactive duty for training between 1977 and 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the appellant's claim 
of entitlement to service connection for bilateral knee 
disability.  The appellant perfected a timely appeal of this 
determination to the Board.

This matter was previously before the Board in November 2003 
and October 2005, and both times was remanded for further 
development.


FINDING OF FACT

The objective medical evidence establishes that any current 
diagnosis or discernable disability with respect to the 
appellant's knees was not shown during the appellant's 
periods of active and inactive duty for training, and is not 
shown to be related to any incident of that service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a left knee disability are not met.  38 
U.S.C.A. §§ 101, 1110, 1111, 1153, 5107, 1131 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.6, 3.303, 3.306 (2005).

2.  The criteria for establishing entitlement to service 
connection for a right knee disability are not met.  38 
U.S.C.A. §§ 101, 1110, 1111, 1153, 5107, 1131 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.6, 3.303, 3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial notice provided to the appellant 
was inadequate.  However, VA satisfied its duty to notify by 
means of a December 2004 letter from the AOJ to the 
appellant, which informed him of what evidence was required 
to substantiate his claim and of his and the VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit any relevant evidence and/or information in his 
possession to the AOJ.  After this VCAA-compliant notice was 
sent to the appellant, the claim was readjudicated.  Thus, 
the Board determines that any defect concerning the timing of 
the VCAA notice requirements was harmless and resulted in no 
risk of prejudice to the appellant.  38 C.F.R. § 20.1102 
(2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the appellant on these two 
elements, the Board finds no prejudice to the appellant in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate his claim for service connection for his left 
and right knees.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the appellant's service medical records, his 
service personnel and training records, VA orthopedic 
examinations, lay testimony from an individual who served 
with the appellant and claims to have witnessed appellant's 
claimed in-service knee injuries, and statements by the 
appellant and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the appellant.

Service connection for left and right knee conditions

The appellant argues that he is entitled to service 
connection because he has suffered problems with his left and 
right knees since injuring them during a training exercise.

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2003).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes. 38 C.F.R. § 3.6(c)(1).  Active military, naval, or 
air service also includes any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
INACDUTRA means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the claimant is afforded the benefit of the doubt.  38 
U.S.C.A. § 5107(b).

In this case, the appellant's service medical records are 
negative for any complaints or treatment of knee problems.  
However, the appellant claims that when he hurt his knees 
during annual training, between 1986 and 1991, he did not 
receive treatment because he was on a mission with a time 
constraint and he could not leave his unit.  The appellant's 
account of how he injured his knees is corroborated by the 
affidavit of an individual who served with the appellant.  
According to this individual, the appellant injured his left 
knee in June or July 1987 during a training exercise and 
expressed great pain upon doing so.  Furthermore, according 
to the individual's affidavit, he and others requested that 
the appellant go to sick call to have his knee examined, but 
the appellant refused to do so.  While the appellant and the 
individual who served with him are competent to provide their 
lay observations concerning the appellant's knees, there is 
no competent medical evidence associated with the record that 
connects the appellant's complaints of residuals of an injury 
to his knees to his periods of active duty for training or 
inactive duty for training.

The appellant has made and submitted statements that his 
current disability of the knees is a direct of result of an 
injury he suffered during inactive duty for training.  
Although the appellant believes that he currently has a knee 
disability due to his service, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  It is the province of trained health 
care professionals to enter conclusions which require medical 
opinions as to diagnosis and causation, and the lay opinion 
of the appellant is an insufficient basis upon which to make 
any findings as to the diagnosis or etiology of his 
condition.

Moreover, on VA orthopedic examination in October 2000, the 
appellant was found to have normal gait and posture, no joint 
fluid accumulation or soft tissue swelling, flexion of 130 
degrees in the left knee, no tenderness in either knee on 
jointline palpation or on patellar compression, and no varus 
or valgus angulation of the knees.  The right knee was 
without any bony abnormalities.  The examiner indicated that 
the left knee may have had osteophytes over the medial tibial 
plateau.  The diagnoses were of a normal examination of the 
right knee with subjective complaints, and of a left knee 
with abnormal physical findings on the medial tibial plateau, 
symptomatic.  In an October 2006 addendum, the examiner noted 
that x-rays of the appellant's knees were carried earlier 
that month and revealed no soft tissue or bone or joint 
abnormality in either knee.

On VA examination in January 2006, the appellant was found to 
have range of motion at 0 to 130 degrees in the right knee 
and 0 to 125 degrees in the left knee with no additional 
limitation of motion in either knee.  The examiner noted that 
x-rays revealed a focal area of cortical thickening in the 
distal posterior lateral left femoral shaft consistent with a 
healed in nonossifying fibroma, and that otherwise the 
examination of both knees was unremarkable and essentially 
negative.

The January 2006 VA examiner's diagnosis was normal knees 
with no effects on daily activities.  The examiner 
furthermore opined that the appellant did not have a 
condition caused by or resulting from a claimed knee 
disability during a period of ACDUTRA or INACDUTRA, based on 
the fact that there was no documentation of the appellant's 
claimed knee injury, current x-ray studies of both knees were 
normal, and the appellant entered the clinic walking without 
evidence of abnormal gait related to the knees.

In sum, the objective medical evidence in this case does not 
present any competent evidence relating any current diagnosis 
or discernable disability with respect to the appellant's 
knees to his service.  Instead, the record evidence supports 
the finding that any disability of the knees was not present 
during service or for several years thereafter and was not 
caused by any incident of service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for right and left 
knee disabilities.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability 
denied.

Entitlement to service connection for a right knee disability 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


